Citation Nr: 1113943	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for chronic lumbar strain with degenerative change.  

2.  Entitlement to an earlier effective date prior to December 28, 2007 for the award of a 50 percent rating for chronic lumbar strain with degenerative change.

3.  Entitlement to an earlier effective date prior to December 10, 2009 for the assignment of total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to an earlier effective date prior to December 10, 2009 for the award of service connection for radiculopathy, right lower extremity.  


REPRESENTATION

Appellant represented by:	Sheila Zakre, Esquire

WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1970 to August 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which granted an increased rating for a back disability to 40 percent.  The Veteran appealed this evaluation. 

In a subsequent September 2010 decision, the RO increased the Veteran's disability rating to 50 percent for chronic lumbar strain effective December 28, 2007, the date of the Veteran's original increased rating claim.  As higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 50 percent for chronic lumbar strain remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge in a video conference hearing.  A transcript of the hearing is of record. 

The Veteran, during the December 2010 hearing, has indicated that he suffers from depression secondary to his back disability.  As such, this matter is REFERRED to the RO for any appropriate development.

The issues of entitlement to an earlier effective date prior to December 28, 2007, for the award of a 50 percent rating for chronic lumbar strain with degenerative change, and entitlement to effective dates prior to December 10, 2009, for the award of service connection for radiculopathy of the right lower extremity and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Chronic lumbar strain was manifested by limitation of flexion to 40 degrees, without unfavorable ankylosis of the entire spine.

3.  There are no findings of incapacitating episodes prescribed by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) , and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in December 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in January 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in September 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in January 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA and private treatment records pertaining to his disability have been obtained and associated with his claims file.  The Veteran was provided VA examinations in February 2008 and July 2010 to determine the severity of his disability. 
 
Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is assigned a 50 percent rating chronic lumbar strain under Diagnostic Code 5242.

Under the current rating criteria, degenerative arthritis of the spine (designated at Diagnostic Code 5242) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (designated at Diagnostic Code 5243) is rated either pursuant to the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Spine
5235
Vertebral fracture or dislocation
General Rating Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239    
Spondylolisthesis or segmental instability     

5240
Ankylosing spondylitis

5241    
Spinal fusion    

5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a  (2010)

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment. 
38 C.F.R. § 4.71a  (2010)


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)

Factual Background and Analysis

In a November 1976 rating decision, the Veteran was granted service connection for low back syndrome based on an in-service back injury and complaints of back pain. 

Private treatment records from L.S., M.D., dated from April to December 2007 indicate treatment for various disorders unrelated to this claim, and some complaints of chronic low back pain.  In a July 2007 record, the Veteran reported he found himself more and more limited by his low back.  He reported that during the winter he could do a few hours working at the ski area, before suffering with stiffness, and during the summer he would work over the work table.  He stated the pain was getting worse all the time, but other than pain and stiffness he had not been compromised in his ability to stand or ambulate.  He reported no weakness intrinsically or loss of power in the legs and no urinary or bladder incontinence.  Strength and ambulation was noted as unremarkable.  An X-ray report found moderate to severe degenerative joint disease (DJD) of the lumbar spine.  The examiner diagnosed severe low back pain, DJD. 

A January 2008 X-ray report from New London Hospital found degenerative changes with anterior and lateral osteophytes.  

During a February 2008 VA examination, the Veteran reported persistent sharp and stabbing pain in the lumbar spine.  He indicated it radiated on occasion to the right buttock and right posterior thigh.  He also reported the pain was constant with no flare-ups.  He complained of incapacitating episodes and stated he was no longer working as a result of his disorder.  The examiner noted that medical records were silent for incapacitating episodes diagnosed and treated by a medical provider.  The examiner further noted he was somewhat histrionic in his descriptions of pain and incapacity.  The Veteran reported the pain affected his routine activities by limiting prolonged sitting , standing, ascending and descending stairs.  The Veteran denied bowel or bladder dysfunction or saddle paresthesia.  The examiner reported that the Veteran's ability to walk was not affected by his disorder, and there was no need for assistive devices.  

Upon objective examination, the examiner noted the Veteran had some malingering.  There was no point tenderness or paravertebral muscle spasm, no gross lumbar deformity, and straight-leg raising was negative on the left and positive on the right with pain into the right posterior thigh.  Range of motion testing found lumbar flexion was to 30 degrees with pain, and lumbar examination to 30 degrees pain-free.  Lateral rotation was 30 degrees to the right and 15 degrees to the left.  Lateral flexion was to 30 degrees to the right and 15 degrees to the left.  The examiner noted all movements with pain.  It was also noted that the Veteran was able to don and doff clothing without impairment, able to flex and rotate in order to grab socks and shoes and don them without evidence of pain, unlike the range of motion exam.  The examiner indicated active and passive range of motion of the lumbar spine was not additionally limited by pain, fatigue, lack of endurance, incoordination, and repetitive use.  The examiner diagnosed chronic lumbar strain with degenerative change.  

In a February 2008 letter, L.S., M.D., indicated that the Veteran used anti-inflammatory medications and narcotic pain relief when appropriate.  X-ray and MRI studies confirmed severe degenerative disease of the lower spine, but degeneration was noted throughout the cervical and thoracic spine as well.  The physician stated that the Veteran reported he had not been particularly able to do routine household chores such as a dishwashing for any length of time before he had to stop and rest.

In an October 2008 letter, L. S., M.D., reported the Veteran had not been able to work because of severe debilitating back pain.  He reported simple household chores like washing the dishes could only been done for a 10-minute stretch before pain set in requiring a rest period.  The examiner noted that the Veteran's chronic back pain was certainly the result of severe degenerative arthritis documented on radiologic studies.  

In a November 2008 letter from A. L., OTR, ABP, the occupational therapist indicated that the Veteran had been followed for therapy due to decreased functional ability from back pain and severe postural fatigue.  He was severely impaired in regard to his tolerance to daily activity and he received manual therapy for addressing his intolerance to daily care skills and to home activity.  Tolerance to sustain postures limits dynamic and nonmoving postures and thus even sedentary activity in sitting, standing, or light mobility on even terrain was severely limiting.  Pain levels fluctuate from moderate to maximum, often incapacitating him.  The therapist also noted that the Veteran did not have a work capacity and required a significant amount of support from his family on a daily basis.  

In private treatment records from L. S., M.D., dated from July 2007 to February 2009, the Veteran continued to complain of debilitating back pain.  He reported he only has an hour or two a day of physical activity.  

During a July 2010 VA examination, the examiner noted an additional history of a motor vehicle accident resulting in a right femur fracture and hip dislocation.  The Veteran reported constant pain in the mid-back which radiated up and down his spine.  It was moderate to severe, and he reported his last incapacitating episode was 12 months earlier when he was taken to the emergency room at New London Hospital.  He complained of stiffness, fatigue, spasms, weakness, and decreased motion in his back.  He had a burning pain in the right leg and balance and gait issues.  He used a cane 90 percent of the time outside of the house and 50 percent of the time when at home.  He walk 50 feet at a time.  He was unsteady on his feet and had a history of falls.  He was independent in eating, grooming, and toileting.  He occasionally needed assistance with showering as he had difficulty bending enough to clean his lower extremities.  He could drive for a maximum of 30 minutes at a time and had no history of neoplasm.  

Upon physical examination, the examiner noted a forward flexed posture and gingerly ambulation.  Inspection of the spine revealed significant muscle spasm from midthoracic to lower lumbar region with multiple tender trigger points throughout the lower thoracic and upper lumbar spine.  Range of motion of the thoracolumbar spine was extremely limited due to spasm and pain and included findings of forward flexion to 40 degrees, extension to 25 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees, left rotation to zero degrees, right rotation to 10 degrees, all with significant discomfort on movement of the back.  The examiner noted he was unable to perform three repetitions of movement to due his pain.  Neurological testing found diminished sensation to light touch in the right lower extremity.  The diagnosis was degenerative disc disease with radicular symptoms affecting the right lower extremity with significant effect on occupation and daily activities.  The examiner reported that on the day of the examination, there was evidence of pain and fatigability.  It was the estimation of the examiner that the Veteran would experience and additional loss of 10-20 degrees of flexion, extension and 5-10 degrees of lateral flexion and rotation with repetitive use or flare-ups rendering him almost unable to move his spine at all due to muscle spasms.  There was no evidence of instability, incoordination, or weakness.  

During his December 2010 hearing, the Veteran testified that he lost his job in 2006 due to his back.  He stated he has problems waking up, dressing, cooking, cleaning, and working.  He reported he used a cane for ambulation.  

Analysis

After a review of the evidence of record, the Board finds that the Veteran's low back disability is manifested by, at worst, forward flexion to 30 degrees with pain warranting a 40 percent rating.  The aforementioned evidence does not reflect, however, any findings that would warrant a rating in excess of 40 percent under the criteria of the General Rating Formula for this time period.  None of the competent medical evidence of record, including the July 2010 VA examination, shows that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010). 

The RO assigned a higher rating of 50 percent based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence during this time period reflects that the Veteran would experience and additional loss of 10-20 degrees of flexion, extension and 5-10 degrees of lateral flexion and rotation with repetitive use or flare-ups rendering him almost unable to move his spine at all due to muscle spasms.  The Board will not disturb this determination.  

Although the Veteran complained of multiple incapacitating episodes, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected low back pain during this time period because he was not shown to have any incapacitating episodes that required treatment and bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 50 percent must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because of the remand of the issue of TDIU, consideration of an extraschedular rating under 3.321 would be premature at this time.


ORDER

Entitlement to a rating in excess of 50 percent for chronic lumbar strain with degenerative change is denied.  


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

During the December 2010 video conference hearing, the Veteran expressed disagreement with the effective dates assigned in a rating decision issued in September 2010 which granted service connection for radiculopathy and TDIU and assigned effective dates of December 10, 2009, and entitlement to an earlier effective date prior to December 28, 2007 for the award of a 50 percent rating for chronic lumbar strain with degenerative change.  The board construes these statements made during the December 2010 hearing as notices of disagreement.  The claims folder had since been transferred to the Board.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet had the opportunity to issue a Statement of the Case regarding these issues.  38 C.F.R. § 19.26 (2010).  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case and to provide the veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board highlights that in his consent to release of medical information dated in December 2007 the Veteran indicated that he was unable to work at his job due to his back pain.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and by Court decisions are fully complied with and satisfied.

2.  After all VCAA requirements have been addressed, the AMC/RO should take appropriate action pursuant to 38 C.F.R. § 19.26 (2010), including issuance of an appropriate statement of the case addressing the issues entitlement to earlier effective dates for TDIU and radiculopathy.  The Veteran should be advised of need to file a timely substantive appeal if he desires to complete an appeal as to these issues.  If a timely substantive appeal is received, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


